Case 1:20-cv-25022-KMM Document 157-1 Entered on FLSD Docket 07/26/2021 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      Case No.: 20-cv-25022-KMM

   GHADA OUEISS,

          Plaintiff,

   vs.

   MOHAMMED BIN SALMAN BIN
   ABDULAZIZ AL SAUD, et al.,

          Defendants.
                                  /

               [PROPOSED] ORDER GRANTING DEFENDANT DARKMATTER’S
               UNOPPOSED MOTION FOR LEAVE TO FILE ADDITIONAL PAGES

          THIS MATTER is before the Court on DarkMatter’s Unopposed Motion for Leave to File

   Additional Pages. The Court has considered the Motion and all other relevant factors, and it is

   hereby ORDERED AND ADJUDGED that:

          1.      The Motion is GRANTED.

          2.      DarkMatter’s Motion to Dismiss the Amended Complaint may be up to 30 pages

               long.

          DONE AND ORDERED in Chambers at Miami, Florida, this __ day of July, 2021.




                                                            K. Michael Moore
                                                            United States District Judge


   Copies furnished to: All Counsel of Record
